Citation Nr: 0817890	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  00-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for iritis.

2.  Entitlement to service connection for inguinal 
adenopathy.

3.  Entitlement to a rating in excess of 10 percent for 
tenosynovitis of the right wrist.

4.  Entitlement to a compensable rating for polyarthralgia 
with positive rheumatoid arthritis test.

5.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1973 to May 1998.  These claims are before the Board 
of Veterans' Appeals (Board) on appeal from a February 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
May 2003 the case was remanded to schedule the veteran for a 
Travel Board hearing.  In August 2003 a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  This case was again 
before the Board in July 2004, when it was remanded for 
additional development.

The evidence of record clearly raises the issue of 
entitlement to service connection for carpal tunnel syndrome.  
See April 2007 VA examination report.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is not shown to have iritis.

2.  The veteran is not shown to have inguinal adenopathy.

3.  Throughout the appeal period, the veteran's service-
connected tenosynovitis of the right (dominant) wrist has 
been manifested by wrist pain and some limitation of motion; 
the veteran does not have arthritis of the right wrist and 
ankylosis of the right wrist is not shown; and the right 
wrist disability is not shown to have caused marked 
interference with employment or required frequent 
hospitalization.

4.  Throughout the appeal period, the veteran's service-
connected polyarthralgia, currently rated as rheumatoid 
arthritis, has been asymptomatic with no positive rheumatoid 
arthritis test.

5.  Throughout the appeal period, impairment due to the 
veteran's low back disorder has most nearly approximated no 
more than slight limitation of motion with complaints of 
pain. 


CONCLUSIONS OF LAW

1.  Service connection for iritis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2.  Service connection for inguinal adenopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  A rating in excess of 10 percent for tenosynovitis of the 
right wrist is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5214, 5215, 5224 
(2007).

4.  A compensable rating for polyarthralgia is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Code 5002 (2007).

5.  A rating in excess of 10 percent for service-connected 
low back disorder is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Code 5293 
(2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Regarding the issues 
decided herein, the initial adjudication in February 1999 
preceded enactment of the VCAA.  The veteran was provided 
content-complying notice by letters in July 2004, November 
2004, February 2005 and March 2007.  He was given ample time 
to respond.  The claims were then readjudicated.  See October 
2007 Supplemental Statement of the Case.
The 2004, 2005 and 2007 letters explained the evidence 
necessary to substantiate the claims, the evidence VA was 
responsible for providing, and the evidence the veteran was 
responsible for providing.  The November 2004 and February 
2005 letters specifically advised the veteran to submit any 
pertinent evidence in his possession.  In the March 2007 
letter, he was given notice regarding ratings and effective 
dates of awards.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He has had ample time to respond to these 
letters/supplement the record.  

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  His service medical records (SMRs) have been 
secured.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for VA examinations on several occasions.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  The Board is satisfied that evidentiary 
development is complete; VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.  

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims files, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Iritis

The veteran maintains that he has iritis that had its onset 
during his military service.  His SMRs do show findings of 
post-traumatic iritis on several occasions, including in 
September 1992 with resolution in October 1992.  However, 
there is no post-service medical evidence of iritis 
disability.  On June 2006 VA examination the examiner noted 
that the veteran had iritis diagnosed and treated with 
steroids in service; there was no documented recurrence 
thereafter.  Current eye examination was normal, with none of 
the hallmarks of chronic iritis noted (i.e., corneal deposits 
or scarring, iris nodules, anterior chamber cell or flare, 
anterior or posterior synechiae of the iris, iris 
heterochemia, or pigmentary deposits on the lens capsule).  
Accordingly, service connection for iritis is not warranted.  
See Gilpin, Brammer, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply. See 38 U.S.C.A. § 
5107(b).

(Parenthetically, the Board notes that service connection has 
been established for eye conditions to include bilateral dry 
eye syndrome and history of lacrimal duct laceration to the 
left eye with surgical correction.  Service-connecting any of 
the symptoms associated with this disability separately as 
iritis would violate the anti-pyramiding provisions of 38 
C.F.R. § 4.14, which mandates that "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity.")

B.  Inguinal Adenopathy

The veteran's SMRs show that he was placed on temporary 
profile (light duty) in April and May 1975 for inguinal 
adenopathy.  However, there is no post-service medical 
evidence of inguinal adenopathy.  Specifically, post-service 
treatment records are silent for inguinal adenopathy.  A 
January 2006 VA genitourinary examination report notes the 
veteran's complaints of inguinal swelling since service.  
Examination revealed no inguinal adenopathy.  Accordingly, 
service connection for such disability is not warranted.  See 
Gilpin, Brammer, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply. See 38 U.S.C.A. § 
5107(b).
II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A.  Right Wrist Tenosynovitis 

The veteran's SMRs note his history of right wrist 
deQuervain's disease.  He underwent surgical excision of a 
dorsal ganglion cyst and surgical tendon release.  X-rays 
during service did not find arthritis of the right wrist.

In June 1998, the veteran submitted a claim for service 
connection for a right wrist disability.

A November 1998 VA examination report notes the veteran's 
complaints of right wrist pain.  The veteran was noted to be 
right handed.  Neurological examination was normal.  X-rays 
of the right wrist revealed no bony or joint abnormality.

VA occupational therapy reports dated from 1998 to 1999 note 
the veteran's ongoing complaints of right wrist pain.  He was 
fitted for a splint which he was encouraged to wear during 
his waking hours, especially while engaged in functional 
activities with his right hand.  He demonstrated ability to 
grasp a pen and write while wearing the splint.

VA X-rays of the right hand in January 1999 were normal.

A February 1999 rating decision granted service connection 
for tenosynovitis of the right wrist with history of 
deQuervain's disease status post-surgical excision of dorsal 
ganglion cyst and surgical tendon release.

An April 2003 VA physical therapy consultation and evaluation 
report notes the veteran's complaints of constant right wrist 
pain that was worse with bad weather.  It was noted that the 
veteran wore wrist splints during the day.  With some 
discomfort and straining, he was able to achieve near normal 
active range of motion of the right wrist.  He was instructed 
to focus on home exercises, and continue to wear his splint.  
He was also given a glove to wear to prevent edema.

A July 2006 VA examination report notes the veteran's 
complaints of right wrist swelling in the morning.  He stated 
that although exercises increase the wrist's mobility, the 
pain, stiffness, and limitation of use are present throughout 
the day.  Upon examination of the right wrist, there was no 
evidence of swelling.  There was mild tenderness to 
palpation.  Range of motion was limited.  The examiner noted 
that the veteran was employed full time by the Transportation 
Security Administration as a supervisor and frequently lifted 
heavy baggage.

X-rays of the right wrist in March 2007 were normal, with no 
evidence of arthritis, fracture, dislocation, abnormal 
calcification, or instability.  

An April 2007 VA examination report notes the veteran's 
complaints of right wrist pain, especially at the end of the 
day or after repetitious motion.  He reported that he wore a 
wrist splint during the day and a compression glove at night.  
Range of motion testing revealed active dorsiflexion from 0 
to 50 degrees, active palmar flexion from 0 to 65 degrees, 
active radial deviation from 0 to 73 degrees, and active 
ulnar deviation from 0 to 70 degrees.  Range of motion was 
unchanged with repetition.  

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  As the veteran is right-handed, his right 
wrist is dominant.  

The RO has rated the veteran's right wrist disorder under 
Code 5024, which provides that tenosynovitis will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a, Code 5024.

Degenerative arthritis is evaluated under Code 5003, which 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensably disabling under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  
However, the 20 and 10 percent ratings based on X- ray 
findings, above, will not be utilized in rating conditions 
listed under Codes 5013 to 5024, inclusive.  See C.F.R. § 
4.71a, Code 5003, Note (2).

Initially, the Board notes that the veteran's right wrist 
disability has been rated under Code 5024 since June 1998.  
However, the medical evidence of record does not show that 
the veteran has ever had arthritis of the right wrist 
confirmed by X-ray.  Consequently, a rating under Code 5003 
for degenerative arthritis is not in order.

Under Code 5215 for limitation of motion of the wrist, 
dorsiflexion of either wrist to less than 15 degrees or 
palmar flexion limited in line with the forearm warrants a 
maximum 10 percent rating.  The veteran's right wrist 
disability is already rated at the maximum under Code 5215.  
A higher schedular rating requires ankylosis.  See 38 C.F.R. 
§ 4.71a, Code 5214.  Since ankylosis of the right wrist is 
not shown at any time since June 1998, Code 5214 does not 
apply.

As the veteran's right wrist disability is rated at the 
maximum schedular rating under Code 5215, the Board must also 
consider whether referral for extraschedular consideration 
(under 38 C.F.R. § 3.321) is indicated.  As the record does 
not show that the right wrist disability has caused marked 
interference with employment or required frequent 
hospitalization, or involved any other factors of such 
gravity that would render the regular schedular criteria 
inadequate, the Board finds that referral for extraschedular 
consideration is not warranted.  

After reviewing all the evidence of record for the time 
period involved, the Board finds that the veteran's 
tenosynovitis of the right wrist is properly evaluated as no 
more than 10 percent disabling throughout.  See Fenderson, 
supra.  As the preponderance of the evidence is against this 
claim, it must be denied.

B.  Polyarthralgia

SMRs note that the veteran complained of joint (including 
wrists, knees, shoulders and back) pain on several occasions.  
A rheumatoid arthritis test in July 1990 was positive.

In June 1998, the veteran submitted a claim of service 
connection for (in pertinent part) rheumatoid arthritis.

A November 1998 VA examination report notes the veteran's 
complaints of joint pain.  Blood tests revealed a negative 
rheumatoid factor.  X-rays of the wrists, spine, knees, 
shoulders and elbows were normal.

A February 1999 rating decision granted service connection 
for history of polyarthralgia with positive test for 
rheumatoid arthritis.  (The February 1999 rating decision 
also granted service connection for low back pain, tendonitis 
of both shoulders, tenosynovitis of both wrists and bilateral 
knee pain.)

A July 2006 VA examination report notes the veteran's 
complaints of joint pain that was not particularly worse in 
the morning.  The examiner opined that although the veteran 
was diagnosed with rheumatoid arthritis "many years ago, his 
picture fits more with a sponduloarthropathy pattern given 
[his current] epididymitis, conjunctivitis and history of 
arthritis.  However, he has no sacroileitis on spine films 
obtained 2 weeks ago."  The examiner also stated, "He has 
no evidence of polyarthritis at this time and wrist and back 
films showed no erosions to suggest that this is [rheumatoid 
arthritis]."  Additional laboratory tests were ordered.

A September 2006 VA rheumatology clinic follow-up report 
notes that the results of the laboratory tests ordered in 
July 2006 were not consistent with rheumatoid arthritis.  

An April 2007 VA examination report notes that with present 
follow-up laboratory test, symptoms and X-ray findings, a 
diagnosis of rheumatoid arthritis was "unlikely."

The RO has rated the veteran's polyarthralgia under Code 
5002, for rheumatoid arthritis (atrophic) as an active 
process.  Under Code 5002, a 10 percent rating is for 
application when there are one or two exacerbations a year in 
a well-established diagnosis.  A 40 percent rating is for 
application when there are symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent rating is 
for application when there is less than total incapacitation 
as defined in the 100 percent rating, but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year, or a lesser number over prolonged periods..  A 
100 percent rating is assigned with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  For chronic residuals, Code 5002 
permits an evaluation based on limitation of motion or 
ankylosis, favorable or unfavorable, of the specific joints 
affected under the appropriate diagnostic codes.  See 38 
C.F.R. § 4.71a, Code 5002.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Based on the medical evidence noted above, there is no 
competent medical opinion pertinent to the period on appeal 
that purports to relate any of the veteran's current joint 
symptomatology to his service-connected polyarthralgia with 
positive rheumatoid factor.  In this regard, the Board notes 
that the veteran's knee, back, wrist and shoulder 
disabilities have been separately rated pursuant to 38 C.F.R. 
§ 4.71a.  Therefore, such symptoms will not be considered in 
rating polyarthralgia because to do so would violate the 
anti-pyramiding rule set out above.  See 38 C.F.R. § 4.14.  

It does not appear that the veteran has ever had a confirmed 
post-service diagnosis of rheumatoid arthritis.  His current 
symptomatology clearly does not support such a diagnosis.  
Regardless, the service-connected disability is shown by 
competent (medical) evidence to be essentially inactive and 
asymptomatic.  The evidence provides no appropriate basis to 
assign a compensable rating at any time since June 1998 and 
an increased rating is therefore not in order.  See 
Fenderson, supra.

C.  Low Back Disorder

The veteran's SMRs note that he complained of back pain on 
several occasions, after falling on ice and after being 
involved in a car accident.  

In June 1998, the veteran submitted a claim for service 
connection for (in pertinent part) a back disability.
A November 1998 VA examination report notes the veteran's 
complaints of low back pain.  Examination revealed very 
slight pain in the right paravertebral muscle area at L5-S1 
on palpation.  There was mild tenderness of the sciatic nerve 
just above the popliteal area and in the popliteal area, and 
slightly in the calf posteriorly.  There was no similar 
tenderness in the left side.  Neurologic examination was 
negative.  The diagnosis was low back pain with sciatic 
neuropathy.  

A February 1999 rating decision granted service connection 
for low back pain and right sciatic neuropathy with 
radiculopathy on the right. 

VA outpatient treatment records dated from 1999 to 2006 note 
the veteran's ongoing complaints and treatment for low back 
pain.

VA X-rays of the spine obtained in July 2006 note findings of 
normal spine alignment, preserved disc spaces, no 
spondylolisthesis, no fracture, no dislocation and no 
significant osteoarthritic change.  On VA examination in July 
2006, the back was nontender.  Flexion was limited and 
extension was full.

The veteran underwent a VA examination in March 2007.  In an 
April 2007 opinion, the VA examiner stated that the veteran 
did not suffer from incapacitating episodes.  X-rays were 
normal.  Essential neurological examination was normal; 
although reflexes were decreased, this was considered to be 
normal given the veteran's age.  The only functional 
limitation found was limitation of motion due to pain.  Range 
of motion of the low back (active, passive and repetitive) 
was: forward flexion from 0 degrees to 65 degrees; extension 
from 0 degrees to 10 degrees; right lateral rotation from 0 
degrees to 25 degrees; left lateral rotation from 0 degrees 
to 15 degrees; right lateral flexion from 0 degrees to 15 
degrees; and left lateral flexion from 0 degrees to 20 
degrees.  There was no additional limitation due to weakness, 
excess fatigability, or incoordination.  No lower extremity 
strength deficits were found.

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under 38 C.F.R. § 4.71a, Code 
5295 (2003) and limitation of lumbar spine motion was rated 
under 38 C.F.R. § 4.71a, Code 5292 (2003).  Under the Code 
5295 criteria in effect prior to September 26, 2003, a 10 
percent rating is warranted if lumbosacral strain is 
manifested by characteristic pain on motion.  Lumbosacral 
strain warrants a 20 percent rating where there is muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent rating if severe.  38 C.F.R. § 4.71a, Code 
5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent rating if 
favorable or a 50 percent rating if unfavorable.  38 C.F.R. § 
4.71a, Code 5289 (2003).  Complete bony fixation (ankylosis) 
of the spine at an unfavorable angle with marked deformity 
and ankylosis of major joints or without other joint 
involvement warrants a 100 percent rating.  38 C.F.R. § 
4.71a, Code 5286 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are rated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
Codes 5237 and 5242 (2007).  Intervertebral disc syndrome is 
rated under the general formula for rating diseases and 
injuries of the spine or based on incapacitating episodes 
(outlined above), whichever method results in the higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Code 8520 (2007).
 
For the period since June 1998, the medical evidence does not 
show muscle spasm on extreme forward bending, loss of lateral 
spine motion, listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
abnormal mobility on forced motion. The Board finds, 
therefore, that the criteria for a rating greater than 10 
percent for lumbosacral strain under Code 5295 are not met.

In addition, the Board finds the veteran's limitation of 
motion did not more nearly approximate moderate than slight.  
The Board acknowledges that the veteran experiences chronic 
low back pain, and the Board has, as is required, considered 
the effect of pain in evaluating the veteran's disability.  
However, the fact that the veteran experiences pain was taken 
into consideration in the assignment of the 10 percent 
rating.  Thus, any functional impairment due to pain is 
contemplated by the current evaluation.  See 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Code 5292.  Consequently, the medical 
evidence of record for the period of the appeal does not 
provide a basis for a rating greater than 10 percent under 
Code 5292.

In addition, the medical evidence shows that the veteran has 
retained substantial useful motion of his low back.  
Therefore, a higher rating on the basis of ankylosis is not 
warranted.  See Codes 5286, 5289.

There is no evidence that the veteran's service-connected low 
back disability is manifested by intervertebral disc 
syndrome.  Disc disease is not diagnosed in the medical 
evidence of record.  Consequently, consideration of a rating 
under the revisions to Code 5293 effective September 23, 2002 
is not indicated.  Likewise, there is no basis for 
considering Code 5243 criteria.

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's 
service-connected low back disability at any point during the 
appeal period.  See Fenderson, supra.  The Board has 
considered the evidentiary equipoise rule in reaching this 
decision but has determined that it does not apply as the 
preponderance of the evidence is against this claim.


ORDER

Service connection for iritis is denied.

Service connection for inguinal adenopathy is denied.

A rating in excess of 10 percent for tenosynovitis of the 
right wrist is denied.

A compensable rating for polyarthralgia with positive 
rheumatoid arthritis test is denied.

A rating in excess of 10 percent for service-connected low 
back disorder is denied.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


